EXHIBIT 16.1 Stan Jeong-Ha Lee, CPA 2160 North Central Rd.Suite 209* Fort Lee *NJ 07024 P.O. Box 436402 *San Diego * CA 92143-9402 619-623-7799 *Fax 619-564-3408 * E-mail) stan2u@gmail.com April 26, 2013 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 Re: Equisource Hotel Fund I, LLP Commissioners: We have read the statements made by Registrant, which we understand will be filed with the Securities and Exchange Commission, the section entitled "Experts" as part of the Form S-11 of Registrant dated April 25, 2013. We agree with the statements concerning our Firm in such Form S-11. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Stan Jeong-Ha Lee Stan Jeong-Ha Lee, CPA Fort Lee, NJ, US
